ANSTEAD, Chief Judge,
dissenting in part:
I believe there was competent substantial evidence to support one of Hepburn’s damage claims, that of overtime compensation, and accordingly I would reverse and remand for a new trial on those damages while striking the other claims in accord *216with the majority opinion. The evidence before the jury included direct testimony by Hepburn of promises of overtime pay, admissions by the Housing Authority that Hepburn worked the overtime he claimed and admissions by the Housing Authority that it offered Hepburn some $1300.00 for this claim at the time he left employment but that he refused, claiming he was owed more.